Title: To John Adams from Bernard Hubley, Jr., 7 November 1799
From: Hubley, Bernard, Jr.
To: Adams, John



Respected Sir
Northumberld. Novr. 7th. 1799

The duty as a Man, a Subject, a Fœderal, and a Christian, tells me, that I should acquaint you of the Political Sentiments of such Persons, coming within the compass of my knowlege, that I conceive are not Friends to you, our Government, Constitution Laws &c. in my firm persuasion & opinion, neither Doctor Priestley, nor Mr. Thomas Cooper, ever were friends to you, or our Government &c., at the time I had the honor to dine at your Table, the conversation turned upon the Religious Moral Philosophical and Political Sentiments of Doctor Priestley, Mr. Cooper & Mr. Saml. McClay. I then asserted as above mentioned, and that the Doctor & Mr. Cooper, were Glove and Hand, not only in Political Sentiments, but also in Religious, and that I conceived & looked upon Mr. McClay, as a Disciple of the Doctors;—inclosed you will find a Hand Bill, Published a few days since, but only distributed last evening, which I think corresponds with my assertion; those Jacobins, Democrats, enemies to God, and Man, are continually busy to destroy all Order Society & tranquility, throughout the Globe, particularly among civilized Nations, they are as the troubled Sea, and the roaring Lion, there is no place to the wicked; those tools of Faction, are only feeble Mashines, though cunning artful and sly; the Doctor spectre looking like, wastes fast, and I believe with a troubled Conscience, for his infidelity to his Prince and Country, and his disappointed expectations of the Unitarian Doctrine, so generally contemned in America, I never thought him otherwise than a Pretender a Hypochrite, a proud & imperious Tyrant, if he had power, and which he secretly and underhanded thirsts and grasps after; his Tenets in unhappy France, undoubtedly has produced many of the Infidels and Atheists; as I have given you a sketch of a few Characters which I conceiver to be none of your Friends, it is requisite I should let you know, that you have likewise Friends in this place, Friends to you, our Government &c. I shall only Name a few among many, Charles Hall Esqr. Jasper Ewing Esqr. Jonathan Walker Esqr. Genl. Wm. Wilson, John Boyd Esqr. I hope there is no necessity of making protestations or declarations, to convince you of my fidelity Attachment &c. those I have fully given to you heretofore, and nothing but Death can ever erase. My soul has ever been wrapped into yours, and our glorious General Washington, My Life will ever be ready to defend yours & the Generals, which I would hazard for the preservation of either, should it ever become requisite, in a lawful and Christian manner; there has been a gloomy aspect for several Years, Democratic Equality, with French Politics, has nearly overspread the Land, should any impious Foe, dare to invade our Country, or Civil dissentions Rebellion or Mutiny, rise to a height that may endanger the same, I offer again my services, I am an American Born, at Lancaster, the Religion I profess Episcopalian, I was an Officer last War, and have the vanity to believe that I was a Soldier, likewise, I am now a little past Forty Five Years of Age, I have a Family, a dearly beloved Wife & Three Children, the two oldest Daughters, the Youngest a Son, Babtized by the Name of George Washington, I conclude with my Prayers to the Supreme, for your Welfare felicity and happiness, and that you may Precide over us for many Years, & that we may again in peace & tranquility rejoice under our Fig & Vine Trees, my best, my sincerest respects to Mrs. Adams.—
I am Respected Sir / Your Excellys Most Obdt. / & / Most Huml. Servt.

Berd. Hubley Jnr.
turn overP.S. The Frenchman of whom it was reported that threatened General Washington, at the time he was President, in case he did not deposit a certain Sum of Money, in a certain place, that he would do some violent act, the same Man, was for Weeks together I think it was in last spring, at the House of Doctor Priestley, I was credibly informed it was the same Frenchman, I several times seen him and the Doctor Arm in Arm, passing & repassing my Door.


Berd. Hubley Jnr.